UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)July 16, 2010 General Electric Capital Corporation (Exact name of registrant as specified in its charter) Delaware 1-6461 13-1500700 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 901 Main Avenue, Norwalk, Connecticut 06851-1168 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(203) 840-6300 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 16, 2010, our ultimate parent, General Electric Company, issued a press release setting forth GE’s second-quarter earnings. Attached hereto as Exhibit 99 and hereby incorporated by reference is a schedule of selected financial information related to the results of operation for the three and six months ended June 30, 2010 and financial position at June 30, 2010 of General Electric Capital Corporation. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibit is being filed as part of this report: Exhibit Description 99 Selected financial information of General Electric Capital Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. General Electric Capital Corporation (Registrant) Date: July 16, 2010 /s/ Jamie S. Miller Jamie S. Miller Senior Vice President and Controller
